FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJanuary 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of the following increases in interests in Ordinary Shares in GlaxoSmithKline plc purchased at a price of 1597.03 pence per Share on 13 January 2014, in respect of the personal holdings of the under-mentioned Director, Persons Discharging Managerial Responsibility (PDMR) and Connected Person following the re-investment of the dividend paid to shareholders on 9 January 2014. Director/PDMR Ordinary Shares Connected Person Ordinary Shares Dr M M Slaoui - Mr S M Bicknell - Mr R G Connor - Mr J Ford - Mr S A Hussain - Mr D S Redfern - Ms C Thomas - Mr P C Thomson Mrs K Thomson Dr P J T Vallance - Ms E Walmsley - The Company was advised of this information on 16 January 2014. This notification relates to transactions notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a) and (c). Sonja Arsenić Corporate Secretariat 16 January 2014 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:January 16, 2014 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
